Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about December 22, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crime of assault in the third degree and menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence established that appellant was not a bystander, but that he personally struck the victim in the head. Concur—Mazzarelli, J.P., Andrias, Gonzalez, Catterson and Malone, JJ.